Title: To John Adams from Benjamin Stoddert, 31 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir,
Navy Department 31 August 1799

Ebenezer Bushnell of Lebanon in Connecticut, is recommended, is recommended by Mr. Swift of Windham—and by Mr Wolcott, as a very deserving man, and well qualified to be a purser in the Navy. A purser is wanted for a ship at Baltimore—and another for one building at New London.
I have the honor to enclose a letter to him, covering a Warrant, which will require your signature, if you approve of his appointment
I have the honor to be with the highest respect / and esteem, sir / Your most obed. hble servant,

Ben Stoddert